DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of the application on 2/12/2021.
Claims 1-20 are pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species 1: Claims 1-8, and 17-20, where a compressor is restricted based on an ambient air temperature.
Species 2: Claims 9-16, where a compressor is controlled based on a supply air temperature.
The species are independent or distinct because: controlling the compressor based on the supply air temperature and the ambient temperature are mutually exclusive.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•    the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Searching for prior art will require different search queries for each species, depending upon whether the compressor is controlled based upon the supply air temperature or the ambient temperature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Currently, no claim is generic.
Attorney Craig Cox was called on 11/29/2022, and a provisional election was made without traverse to prosecute the invention of Species 1, claims 1 -8 and 17-20. Affirmation of this election must be made by applicant in replying to this Office action.
Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Title of the Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title is,
SYSTEM AND METHOD FOR COMPRESSOR OPTIMIZATION AND SYSTEM
CYCLING USING AMBIENT AIR FOR COOLING OR HEATING

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required:
From claim 17,
the addition of a “microprocessor”, and
“operable to determine an ambient temperature based at least partly on a determined supply air temperature and a determined space temperature.”

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: How an ambient temperature is determined “based at least partly on a determined supply air temperature and a determined space temperature.” The office will interpret the claim such that ambient temperature is determined from an ambient temperature sensor.
Claims 18-20, there is a lack of antecedent basis for “the thermostat”. Further, it is not clear if this is the same thing as the microprocessor.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6,491,094 to Rayburn, US 4,258,553 to Kelly.
Regarding claim 1, Davis teaches a method for operating an HVAC system comprising a heat exchanging coil (par. 2, not pictured), one or more compressors (par. 4, not pictured), and an HVAC controller (20, par. 28, Fig. 5), the method comprising:
receiving, at the HVAC controller, a temperature request for a climate controlled space; (par. 29, user can make inputs)
determining a basis air temperature of the climate controlled space using at least one sensor in the climate controlled space; (par. 14, par. 29, from inside air temperature sensor 48)
determining an ambient air temperature; (par. 9, 29)
determining that ambient air can be used to fulfill the temperature request; (par.
4, par. 9, par. 37)
restricting operation of a compressor; (par. 4)
supplying ambient air to the climate controlled space; (par. 4, 37)
Davis does not expressly teach
determining a supply air temperature using a sensor in the supply airstream; 
determining a current temperature of the climate controlled space; and

adjusting an operation of the HVAC system based on at least the determined supply air temperature, the determined current temperature of the climate controlled space, and the determined ambient temperature.
Rayburn teaches
determining a supply air temperature using a sensor in the supply airstream (claim 1);
determining a current temperature of the climate controlled space; (claim 1)
adjusting an operation of the HVAC system based on at least the determined supply air temperature, the determined current temperature of the climate controlled space, and the determined ambient temperature, (claim 1). 
To the extent applicant might assert that Rayburn does not use the ambient air temperature in the controlling step,
Kelly teaches
Both the ambient temperature and supply air temperature are indicative of the load on the refrigeration system, (col. 3, 35-45).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Rayburn, and Kelly in order to use automated controls such as a microprocessor in order to control the system in order to satisfy the temperature request.

Regarding claim 4, Davis teaches the method of claim 1 wherein restricting operation of a compressor comprises turning off the compressor, (par. 4)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6,491,094 to Rayburn, US 4,258,553 to Kelly, US 2009/0210096 to Stack.
Regarding claim 2, Davis teaches the method of claim 1, but does not teach,
determining a humidity level in the space; and
adjusting an operation of the HVAC system based on at least the determined humidity level.
Stack teaches
“The general approach in data center cooling is to maintain a desired temperature and a desired humidity range . . . .” To do this the system would need to know the actual humidity so that it can determine if changes are needed to maintain a desired humidity.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Stack, in order to maintain a humidity within a desired range, in any controlled space where it is desirable or necessary to do so.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6491094to Rayburn, US 4,258,553 to Kelly, US 2016/0327297 to Song, US 2010/0307175 to Teige.
Regarding claim 3, Davis teaches the method of claim 1, but does not teach, 
determining a coil temperature and an HVAC cabinet temperature; and 
adjusting an operation of the HVAC system based on at least one of the determined coil temperature and the determined HVAC cabinet temperature.
Song teaches
Measuring an evaporator temperature and sending control instructions to, for example, a compressor driver (par. 146)
Tieqe teaches
Measuring an airstream temperature downstream of an enthalpy wheel (par. 47) (Note, this is analogous to applicant’s Fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Song and Tiege, in order to provide the controller with more measurements so that it can control the system more accurately, and or use the information in diagnosing the performance of the various components in the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6,491,094 to Rayburn, US 4,258,553 to Kelly, and US 2012/0171943 to Dunnavant.
Regarding claim 5, Davis teaches the method of claim 1, but does not teach, wherein adjusting an operation of the HVAC system comprises adjusting an amount of refrigerant.
Dunnavant teaches
A system with an air side economizer (par. 9) and a variable speed compressor (par. 75).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Dunnavant, in order to change the compressor speed, in a system with a variable speed compressor, in order to adjust an amount of refrigerant. For example, if the system is in economized mode but the desired temperature cannot be obtained by free cooling alone, the compressor can still assist with the cooling, but a lesser speed would be used since part of the cooling is provided by the ambient air.

Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6491094 to Rayburn, US 4,258,553 to Kelly, US 2011/0083454 to Kopko.
Regarding claim 6, Davis teaches the method of claim 1, but does not teach, wherein adjusting an operation of the HVAC system comprises adjusting an operation of a heat exchanger.
Kopko teaches
The amount of airflow over a condenser coil impacts system efficiency, (par. 4)
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Kopko, in order to control the efficiency of the system.

Regarding claim 8, Davis teaches the method of claim 1, but does not teach,
determining a pressure level; and
adjusting an operation of the HVAC system based on the determined pressure
level.
Kopko teaches
A system with an economizer (par. 35) where fan speeds are controlled based on a compressor discharge pressure (abstract).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Kopko, in order to control the efficiency of the system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324027 to Davis, US 6,491,094 to Rayburn, US 4,258,553 to Kelly, US 2013/0105104 to Wiley.
Regarding claim 7, Davis teaches the method of claim 1, but does not teach,
wherein adjusting an operation of the HVAC system comprises adjusting an operation of an enthalpy wheel.
Wiley teaches
A system with an economizer that uses an enthalpy wheel to condition incoming air (par. 4, 15).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Wiley, in order to alter the condition of the incoming air as needed.



Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130324027 to Davis, US 4501125 to Han, US 6491094 to Rayburn, US 20030094006 to Des Champs.
Regarding claim 17, Davis teaches an HVAC system for providing conditioned air to a space, comprising:
a cabinet comprising; (Fig. 1)
an inlet for an ambient airstream; (24) 
a supply airstream; (60) 
a return airstream; (44)
at least one heat exchanger; (par. 2, not pictured),
a space temperature sensor; (par. 14, par. 29, from inside air temperature sensor 48)
an HVAC controller (20, par. 28, Fig. 5), coupled to the space temperature sensor and operable to determine an ambient temperature based at least partly on
a determined supply air temperature and a determined space temperature, (par. 9, 29, ambient temperature is determined by a sensor)
the HVAC controller configured to receive a temperature request and cool the space when the determined ambient temperature is less than the determined space temperature; (par. 9, 29, 37)
restrict operation of a compressor within the HVAC system; (par. 4)
allow an ambient air to comprise a supply air of the HVAC system; (Fig. 1)
Davis does not teach 
a supply air temperature sensor;
the HVAC controller is a microprocessor
determine a change in the space temperature; and 
adjust an operation of the HVAC system based on at least the determined change in the supply air temperature and the determined change in the space temperature.
Han teaches
A temperature control system having an economizer (27, col. 3, 64-68) and a
microprocessor for storing user inputted temperature set points, (col. 2, 50-55).
Rayburn teaches
determining a supply air temperature using a sensor in the supply airstream (claim 1);
determining a current temperature of the climate controlled space; (see claim 1)
adjusting an operation of the HVAC system based on at least the determined supply air temperature, the determined current temperature of the climate controlled space, and the determined ambient temperature, (claim 1).
Des Champs teaches
The use of outside ambient air as a heating/cooling means is common, (par. 6).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Han, Rayburn, and Des Champs in order to provide automated controls, such as a microprocessor, to control the system in order to satisfy temperature requests.
With respect to the limitations,
“determine a change in the supply air temperature;
determine a change in the space temperature;”
note that Han teaches the use of temperature set points, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to monitor temperatures of the supply air and room air and control the system accordingly in order to maintain the set point.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130324027 to Davis, US 4501125 to Han, US 6491094 to Rayburn, US 20030094006 to Des Champs, US 20090210096 to Stack.
Regarding claim 18, Davis teaches the HVAC system of claim 17, but does not teach, further comprising a humidity sensor, and wherein the thermostat is configured to adjust an operation of the HVAC system based on at least the determined humidity level.
Stack teaches
“The general approach in data center cooling is to maintain a desired temperature and a desired humidity range . . . To do this the system would need to know the actual humidity so that it can determine if changes are needed to maintain a desired humidity.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Stack, in order to maintain a humidity within a desired range, in any controlled space where it is desirable or necessary to do so.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130324027 to Davis, US 4501125 to Han, US 6491094 to Rayburn, US 20030094006 to Des Champs, US 20110083454 to Kopko.
Regarding claim 19, Davis teaches the HVAC system of claim 17, but does not teach, further comprising a pressure sensor, and wherein the thermostat is configured to adjust an operation of the HVAC system based on the determined pressure level.
Kopko teaches
A system with an economizer (par. 35) where fan speeds are controlled based on a compressor discharge pressure (abstract), as determined by sensor (58). (par. 47)
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Kopko, in order to control the efficiency of the system.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130324027 to Davis, US 4501125 to Han, US 6491094 to Rayburn, US 20030094006 to Des Champs, US 20160327297 to Song, US 20100307175 to Teige.
Regarding claim 20, the HVAC system of claim 17, but does not teach, further comprising a heat exchanger temperature sensor and a cabinet temperature sensor, wherein the thermostat is configured to adjust an operation of the HVAC system based on at least one of the heat exchanger temperature and the cabinet temperature.
Song teaches
Measuring an evaporator temperature and sending control instructions to, for example, a compressor driver (par. 146)
Tieqe teaches
Measuring an airstream temperature downstream of an enthalpy wheel (par. 47) (Note, this is analogous to applicant’s Fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Davis, in view of Song and Tiege, in order to provide the controller
with more measurements so that it can control the system more accurately, and or use the information in diagnosing the performance of the various components in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763